Citation Nr: 0727831	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  02-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1968 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied the veteran's claim of entitlement 
to service connection for congestive heart failure with 
severely dilated cardiomyopathy secondary to sleep apnea.  
The veteran perfected a timely appeal to the Board.

This matter was before the Board in October 2003 and November 
2006, and was both times remanded for further development.

In a February 2007 written statement, the veteran stated that 
he wished to claim disability benefits for diabetes mellitus.  
The RO has not yet addressed the issue of entitlement to 
service connection for this condition.  Therefore, the matter 
is referred to the RO for the appropriate action.


FINDINGS OF FACT

1. A heart condition was not incurred in service, or within a 
year of separation from service.

2. A heart condition is not etiologically related to either 
PTSD or any other service-connected condition.


CONCLUSION OF LAW

A heart condition was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2001, July 2002, February 2004, October 2004, and December 
2006 letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), these letters 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in December 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in April 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the December 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, a letter 
from the veteran's private physician, a VA examinations, 
articles submitted by the veteran, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a heart condition.  Specifically, the veteran argues that 
a heart condition was caused by his service-connected PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, for certain chronic diseases, such as 
cardiovascular-renal diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular-renal 
diseases is one year.  38 C.F.R. § 3.307, 3.309(a).

In the instant case, the veteran's service medical records 
indicate that on separation examination July 1973, the 
veteran was noted to have had an abnormal clinical evaluation 
of the heart, with a grade II/IV systolic murmur, heard best 
at apex, noted.  The veteran's blood pressure at separation 
was noted to be 130/82.  The veteran indicated on his report 
of medical history in July 1973 that he did not have nor had 
ever had shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, heart trouble, or high or low 
blood pressure.

Service medical records are negative for any diagnosis of, or 
treatment for, sleep apnea.  On July 1973 separation 
examination, no sleep apnea or sleeping problems were noted, 
the veteran was noted to have had a normal clinical 
evaluation of the lungs and chest, and, on report of medial 
history, the veteran reported that he did not have nor had 
ever had shortness of breath, or frequent trouble sleeping.

The first post-service medical records indicating a heart 
condition are dated in August 2000, where the veteran was 
diagnosed as having a severe dilated cardiomyopathy with 
severe global left ventricular hypokinesis and moderate 
dilation, with ejection fraction 36 percent.

Private medical treatment notes dated from August 2000 to May 
2005 indicate diagnoses of congestive heart failure and 
severe dilated cardiomyopathy, as well as notations of 
hypertension, hyperlipidemia, obesity, renal insufficiency, 
aortic sclerosis, paroxysmal ventricular tachycardia with 
idiopathic dilated cardiomyopathy placement in July 2003, 
history of smoking, and new onset intracardiac mural thrombus 
in September 2003.  In January 2001, it was noted that the 
veteran had a longstanding history of hypertension, and 
presented with new onset symptoms of congestive heart 
failure.  December 2000 private notes indicate that the 
veteran had a longstanding history of hypertension for the 
past twenty years, as well as longstanding hyperlipidemia for 
the past twenty years.

VA notes dated in April 2001 indicate that the veteran was 
diagnosed as having snoring and daytime hypersomnolence 
compatible with obstructive sleep apnea.  It was also noted 
that the veteran had been having sleep problems for the last 
8 years.

The veteran was afforded a VA examination in September 2002.  
On examination, he was diagnosed as having chronic mild PTSD.  
The examiner opined that the veteran appeared to be 
demonstrating mild PTSD related to service, as well as mild 
depressive symptoms.  The examiner also noted that it was 
unclear that PTSD or depressive symptoms were related to the 
veteran's cardiac disease.

A July 2003 letter from the veteran's nurse practitioner, 
R.B., indicates that the veteran was a patient of R.B.'s 
practice.  It also indicates that the veteran had a history 
of nonischemic dilated cardiomyopathy that was more likely 
than not related to his PTSD and hypertension.

The veteran was afforded another VA examination in March 
2004, by a VA physician.  On examination, the veteran was 
diagnosed as having sleep apnea, congestive heart failure, 
cardiac arrhythmia, high blood pressure, diabetes, gout, 
obesity and history of smoking.  The examiner opined that, 
regarding the etiology of the veteran's congestive heart 
failure, after reviewing the claims file, the veteran's 
congestive heart failure may have been related to his sleep 
apnea, although there was some evidence that the veteran had 
some systolic heart murmur in service.  The examiner also 
opined that, as the veteran had a stress test and other 
cardiac tests that were unremarkable, the possibility of 
congestive heart failure due to any medical condition while 
he was in active service was very unlikely, and the veteran's 
congestive heart failure was most likely related to his sleep 
apnea.  The examiner also opined that there was no incident 
that happened during the veteran's active service that may 
have contributed to his congestive heart failure.  The 
examiner furthermore opined that the etiology of the 
veteran's current sleep apnea was most likely his obesity, 
recent weight gain, and hypertension.  The examiner stated 
that, although hypertension could be caused from sleep apnea, 
the veteran's etiology of sleep apnea was probably his 
obesity and the examiner did not find any correlation between 
sleep apnea and the veteran's service-connected PTSD.  The 
examiner finally opined that it was very hard to determine 
whether the veteran had sleep apnea while in active service 
or whether it was a separate entity after he was discharged 
from the service, and that no answer to this question could 
be made at the time because, after reviewing the claims 
folder, the examiner did not see any evidence of sleep apnea 
or any respiratory problems related to sleep apnea.

The veteran submitted several articles relating PTSD and 
other psychiatric conditions to heart conditions.  One of 
these articles suggests that the chronic stress can increase 
risk of physical illness, including the risk of death due to 
heart disease.  An article dated in December 2001 indicates 
that PTSD can increase the risk of chronic illness.  An 
article dated in September 2005 indicates that a study 
published in the journal of Psychosomatic Medicine indicates 
that people with panic disorder, and particularly those who 
develop depression, were more likely to develop coronary 
heart disease, develop chest pains caused by impaired blood 
flow to the heart, or suffer a heat attack.  One article, 
dated in January 2007, suggests that, based on a study 
published in an issue of the Archives of General Psychiatry, 
people with more symptoms of PTSD are at higher risk for 
nonfatal heart attacks, fatal coronary heart disease, or 
angina pectoris.

The veteran was afforded another VA heart examination by a VA 
physician in March 2007.  On examination, the veteran was 
diagnosed as having hypertension with hypertensive heart 
disease, and cardiomyopathy with congestive heart failure, 
nonischemic in nature.  The examiner opined, after a review 
of the claims file, that it was not likely that the veteran's 
PTSD had caused his congestive heart failure, based on the 
fact that there was no objective medical evidence or peer 
review journals that show a correlation between PTSD and 
congestive heart failure.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim for a heart condition.

First, the Board finds that the veteran's current heart 
condition, including hypertension with hypertensive heart 
disease, and cardiomyopathy with congestive heart failure, 
was not directly incurred in service.  The Board notes that 
on separation examination July 1973, the veteran was noted to 
have had an abnormal clinical evaluation of the heart, with a 
grade II/IV systolic murmur.  However, the first post-service 
medical records indicating a heart condition are dated in 
August 2000, and the record does not reflect, nor does the 
veteran contend, that the veteran had continued 
symptomatology of heart problems directly following his 
period of service.  Also, the March 2004 VA examiner, while 
noting that the veteran had some systolic heart murmur in 
service, stated that the possibility of congestive heart 
failure due to any medical condition while the veteran was in 
active service was very unlikely, and that there was no 
incident that happened during the veteran's active service 
that may have contributed to his congestive heart failure.  
Furthermore, there is no medical opinion suggesting that the 
veteran incurred a current chronic heart condition during his 
period of service.

Second, while the March 2004 VA examiner opined that the 
veteran's congestive heart failure was most likely related to 
his sleep apnea, sleep apnea is not a service-connected 
condition.  The Board notes the following: that service 
medical records are negative for any diagnosis of, or 
treatment for, sleep apnea; that there is no medical evidence 
of sleep apnea until the veteran's medical records beginning 
in August 2000; that April 2001 VA notes diagnosing the 
veteran with symptoms compatible with obstructive sleep apnea 
indicated that the veteran had been having sleep problems for 
the last 8 years; and that the March 2004 VA examiner did not 
find any correlation between sleep apnea and the veteran's 
service-connected PTSD.  Also, there is no competent medical 
opinion of record linking the veteran's sleep apnea to his 
period of service.

Third, the Board finds that the veteran's PTSD is not 
etiologically related to any heart condition, including 
hypertension with hypertensive heart disease, and 
cardiomyopathy with congestive heart failure.  The March 2007 
VA examining physician opined, after a review of the claims 
file, that it was not likely that the veteran's PTSD had 
caused his congestive heart failure, based on the fact that 
there was no objective medical evidence or peer review 
journals that show a correlation between PTSD and congestive 
heart failure.  The Board also notes the December 2000 
private records indicating that the veteran had a 
longstanding history of hypertension for the past twenty 
years as well as longstanding hyperlipidemia for the past 
twenty years, and that the record also reflects sleep apnea, 
obesity, and a history of smoking.  Furthermore, the March 
2004 VA examiner's opinion was that the veteran's congestive 
heart failure was most likely related to his sleep apnea.  
Moreover, in no private or VA medical treatment record is 
heart disease or any heart problem noted to be related to the 
veteran's PTSD or a psychiatric condition.

With respect to the letter from the veteran's nurse 
practitioner, R.B., the Board acknowledges the contention 
that nonischemic dilated cardiomyopathy that was more likely 
than not related to his PTSD and hypertension.  The Board 
also notes the articles submitted by the veteran indicating a 
link between PTSD or other psychiatric conditions and chronic 
illness, particularly nonfatal heart attacks, fatal coronary 
heart disease, and angina pectoris.

However, the Board finds the March 2007 VA examining 
physician's opinion more probative than the opinion of R.B.  
While the March 2007 VA examining physician reviewed the 
claims folder prior to giving an opinion regarding the 
relationship between the veteran's PTSD and heart condition, 
there is no indication that R.B. reviewed the claims folder.  
Also, while the March 2007 VA examining physician's opinion 
was based on the fact that there was no objective medical 
evidence or peer review journals that showed a correlation 
between PTSD and congestive heart failure, R.B. did not 
express any such basis or rationale for R.B.'s opinion.  In 
this regard, the Board notes that the medical record is 
negative for any indication of how the veteran's PTSD might 
have contributed medically to his cardiomyopathy.

Also, the articles submitted by the veteran, while suggesting 
a link between PTSD and chronic illness, particularly 
nonfatal heart attacks, fatal coronary heart disease, and 
angina pectoris, do not suggest a link between PTSD and 
either cardiomyopathy or congestive heart failure.  In this 
regard, the Board again notes that the March 2007 VA 
examining physician's opinion was partially based on the fact 
that there were no peer review journals that showed a 
correlation between PTSD and congestive heart failure.

In short, the articles submitted by the veteran, while 
suggesting a link between heart disease and PTSD, do not link 
PTSD to cardiomyopathy, the March 2007 VA examining 
physician's opinion was based on the fact that there was no 
objective medical evidence or peer review journals that 
showed a correlation between PTSD and congestive heart 
failure, and there is no medical explanation in the instant 
case how PTSD might have been etiologically related to the 
veteran's nonischemic diluted cardiomyopathy.  The Board 
therefore finds the March 2007 VA examiner's opinion 
regarding the etiology of the veteran's cardiomyopathy to be 
more probative than the July 2003 opinion of R.B.

Thus, the Board finds that a heart condition is not 
etiologically related to either a service-connected 
condition, or to the veteran's period of service in any other 
way.  Accordingly, service connection for a heart condition 
is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.









ORDER

Entitlement to service connection for a heart condition, to 
include as secondary to PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


